Exhibit 10.1

LANDAMERICA FINANCIAL GROUP, INC.

2000 STOCK INCENTIVE PLAN

(as amended and restated January 1, 2005)

Article I

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

1.01 Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Grant or an Award issued to such Participant.

1.02 Award means an award of Common Stock, Restricted Stock and/or Phantom
Stock.

1.03 Board means the Board of Directors of the Company.

1.04 Change of Control means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (a) the then outstanding shares of Common Stock of the
Company (the “Outstanding Company Common Stock”) or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (a) any
acquisition directly from the Company; (b) any acquisition by the Company;
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(d) any acquisition by any corporation pursuant to a transaction which complies
with clauses (a), (b) and (c) of subsection (iii) of this Section 1.04; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (b) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, for purposes of subsection (i) of this
Section 1.04, a Change of Control shall not be deemed to have taken place if, as
a result of an acquisition by the Company which reduces the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, the beneficial
ownership of a Person increases to 20% or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 20% or more of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by reason of
share purchases by the Company and, after such share purchases by the Company,
such Person becomes the beneficial owner of any additional shares of the
Outstanding Company Common Stock or the Outstanding Company Voting Stock, for
purposes of subsection (i) of this Section 1.04, a Change of Control shall be
deemed to have taken place.

1.05 Change of Control Date is the date on which an event described in
(i) through (iv) of Section 1.04 occurs.

1.06 Code means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.



--------------------------------------------------------------------------------

1.07 Commission means the Securities and Exchange Commission or any successor
agency.

1.08 Committee means the Compensation Committee of the Board.

1.09 Common Stock means the Common Stock of the Company.

1.10 Company means LandAmerica Financial Group, Inc.

1.11 Effective Date means the date on which this Plan is approved by the
shareholders of the Company.

1.12 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

1.13 Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange composite tape on such
day or, if the Common Stock was not traded on the New York Stock Exchange on
such day, then on the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Committee may select.

1.14 Grant means the grant of an Option and/or an SAR.

1.15 Incentive Stock Option means an Option which qualifies and is intended to
qualify as an “incentive stock option” under Section 422 of the Code.

1.16 Initial Value means, with respect to an SAR, the Fair Market Value of one
share of Common Stock on the date of grant, as set forth in an Agreement.

1.17 Non-Qualified Stock Option means an Option other than an Incentive Stock
Option.

1.18 Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price and on the
conditions set forth in an Agreement.

1.19 Option Price means the price per share for Common Stock purchased on the
exercise of an Option as provided in Article VI.

1.20 Participant means an officer, director, employee, agent, consultant or
advisor of the Company or of a Subsidiary who satisfies the requirements of
Article IV and is selected by the Committee to receive a Grant or an Award. For
purposes of this Plan, the term “agent” is deemed to include title insurance
agents, fee attorneys and other agents as the Committee may determine from time
to time.



--------------------------------------------------------------------------------

1.21 Phantom Stock means a bookkeeping entry on behalf of a Participant by which
his account is credited (but not funded) as though Common Stock had been
transferred to such account.

1.22 Plan means the LandAmerica Financial Group, Inc. 2000 Stock Incentive Plan,
as amended from time to time.

1.23 Prior Plan means the LandAmerica Financial Group, Inc. 1991 Stock Incentive
Plan, as amended.

1.24 Restricted Stock means shares of Common Stock awarded to a Participant
under Article IX and designated as Restricted Stock. Shares of Common Stock
shall cease to be Restricted Stock when, in accordance with the terms of the
applicable Agreement, they become transferable and free of substantial risk of
forfeiture.

1.25 Rule 16b-3 means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time, or any
successor rule.

1.26 SAR means a stock appreciation right granted pursuant to this Plan that
entitles the holder to receive, with respect to each share of Common Stock
encompassed by the exercise of such SAR, the excess of the Fair Market Value at
the time of exercise over the Initial Value of the SAR.

1.27 Securities Broker means the registered securities broker acceptable to the
Company who agrees to effect the cashless exercise of an Option pursuant to
Section 8.05 hereof.

1.28 Subsidiary means, with respect to any corporation, a “subsidiary
corporation” of that corporation within the meaning of Code Section 424(f).



--------------------------------------------------------------------------------

Article II

PURPOSES

The Plan is intended to assist the Company in recruiting and retaining officers,
directors, key employees, agents, consultants and advisors with ability and
initiative by enabling such persons who contribute significantly to the Company
or a Subsidiary to participate in its future success and to associate their
interests with those of the Company and its shareholders. The Plan is intended
to permit the award of Common Stock, Restricted Stock, and Phantom Stock, and
the issuance of Options qualifying as Incentive Stock Options or Non-Qualified
Stock Options as designated by the Committee at time of grant, and SARs. No
Option that is intended to be an Incentive Stock Option however, shall be
invalid for failure to qualify as an Incentive Stock Option under Section 422 of
the Code but shall be treated as a Non-Qualified Stock Option.



--------------------------------------------------------------------------------

Article III

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have
authority to issue Grants and Awards upon such terms (not inconsistent with the
provisions of this Plan) as the Committee may consider appropriate. The terms of
such Grants and Awards may include conditions (in addition to those contained in
this Plan) on (i) the exercisability of all or any part of an Option or SAR and
(ii) the transferability or forfeitability of Restricted Stock or Phantom Stock.
In addition, the Committee shall have complete authority to interpret all
provisions of this Plan; to prescribe the form of Agreements; to adopt, amend,
and rescind rules and regulations pertaining to the administration of the Plan;
and to make all other determinations necessary or advisable for the
administration of this Plan. To fulfill the purposes of the Plan without
amending the Plan, the Committee may also modify any Grants or Awards issued to
Participants who are nonresident aliens or employed outside of the United States
to recognize differences in local law, tax policy or custom.

The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee or in connection with the administration
of this Plan shall be final and conclusive. All expenses of administering this
Plan shall be borne by the Company.



--------------------------------------------------------------------------------

Article IV

ELIGIBILITY

4.01 General. Any officer, director, employee, agent, consultant or advisor of
the Company or of any Subsidiary (including any corporation that becomes a
Subsidiary of the Company after the adoption of this Plan) may receive one or
more Awards or Grants, or any combination or type thereof. Employee and
non-employee directors of the Company are eligible to participate in this Plan.

4.02 Grants and Awards. The Committee will designate the individuals to whom
Grants and/or Awards are to be made and will specify the number of shares of
Common Stock subject to each such Grant or Award. An Option may be granted alone
or in addition to other Grants and/or Awards under the Plan. The Committee shall
have the authority to grant Incentive Stock Options, Non-Qualified Stock Options
or both types of Options (in each case with or without a related SAR) to any
Participant; provided, however, that Incentive Stock Options may be granted only
to employees of the Company and its Subsidiaries. An SAR may be granted with or
without a related Option. All Grants or Awards under this Plan shall be
evidenced by Agreements which shall be subject to applicable provisions of this
Plan and to such other provisions as the Committee may determine. No Participant
may be granted Options that are Incentive Stock Options, or related SARs (under
all plans of the Company and its Subsidiaries which provide for the grant of
Incentive Stock Options) which are first exercisable in any calendar year for
Common Stock having an aggregate Fair Market Value (determined as of the date an
Option is granted) exceeding $100,000 or such other amount as shall be specified
in Code Section 422 and the rules and regulations thereunder from time to time.
No Participant may receive Grants or Awards under the Plan with respect to more
than 200,000 shares of Common Stock during any one calendar year.

4.03 Designation of Option as an Incentive Stock Option or Non-Qualified Stock
Option. The Committee will designate at the time an Option is granted whether
the Option is to be treated as an Incentive Stock Option or a Non-Qualified
Stock Option. In the absence, however, of any such designation, such Option
shall be treated as a Non-Qualified Stock Option.

4.04 Qualification of Incentive Stock Option under Section 422 of the Code.
Anything in this Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Participant so affected, to disqualify any Incentive Stock Option under such
Section 422. No Option that is intended to be an Incentive Stock Option however,
shall be invalid for failure to qualify as an Incentive Stock Option under
Section 422 of the Code but shall be treated as a Non-Qualified Stock Option.



--------------------------------------------------------------------------------

Article V

STOCK SUBJECT TO PLAN

5.01 Maximum Number of Shares to be Awarded. Subject to the adjustment
provisions of Article XI and the provisions of (i) and (ii) of this Article V,
up to 3,600,000 shares of Common Stock may be issued under the Plan. In addition
to such authorization, the following shares of Common Stock may be issued under
the Plan:

(i) Shares of Common Stock that are forfeited under this Plan or the Prior Plan,
and shares of Common Stock that are not issued under this Plan or the Prior Plan
because of (x) a payment of cash in lieu of shares of Common Stock, (y) the
cancellation, termination or expiration of Grants and Awards, and/or (z) other
similar events under this Plan or the Prior Plan, shall be available for
issuance under this Plan; and

(ii) If a Participant tenders, or has withheld, shares of Common Stock in
payment of all or part of the Option Price under an Option granted under this
Plan or the Prior Plan, or in satisfaction of withholding tax obligations
thereunder, the shares of Common Stock so tendered by the Participant or so
withheld shall become available for issuance under this Plan.

Notwithstanding (i) above, any shares of Common Stock that are authorized to be
issued under the Prior Plan but that are not issued or covered by Grants or
Awards under the Prior Plan, shall not be available for issuance under this
Plan.

Subject to the foregoing provisions of this Article V, if a Grant or an Award
may be paid only in shares of Common Stock, or in either cash or shares of
Common Stock, the shares of Common Stock shall be deemed to be issued hereunder
only when and to the extent that payment is actually made in shares of Common
Stock. However, the Committee may authorize a cash payment under a Grant or an
Award in lieu of shares of Common Stock if there are insufficient shares of
Common Stock available for issuance under the Plan.

5.02 Independent SARs. Upon the exercise of an SAR granted independently of an
Option, the Company may deliver to the Participant authorized but previously
unissued Common Stock, cash, or a combination thereof as provided in
Section 8.03. The maximum aggregate number of shares of Common Stock that may be
issued pursuant to SARs that are granted independently of Options is subject to
the provisions of Section 5.01 hereof.



--------------------------------------------------------------------------------

Article VI

OPTION PRICE

The price per share for Common Stock purchased on the exercise of an Option
shall be fixed by the Committee on the date of grant; provided, however, that
the price per share shall not be less than the Fair Market Value on such date.



--------------------------------------------------------------------------------

Article VII

EXERCISE OF OPTIONS

7.01 Maximum Option or SAR Period. The period in which an Option or SAR may be
exercised shall be determined by the Committee on the date of grant; provided,
however, that an Incentive Stock Option shall not be exercisable after the
expiration of 10 years (or 5 years in the case of an Incentive Stock Option
granted to a 10% shareholder as determined under Section 422 of the Code) from
the date the Incentive Stock Option was granted. The date upon which any Option
or SAR granted by the Committee becomes exercisable may be accelerated by the
Committee in its discretion. Subject to the terms hereof, the term of
exercisability for any Option or SAR granted by the Committee may be extended by
the Committee and may be made contingent upon the continued employment of the
Participant by the Company or Subsidiary.

7.02 Transferability of Options and SARs. Non-Qualified Stock Options and SARs
may be transferable by a Participant and exercisable by a person other than a
Participant, but only to the extent specifically provided in an Option or SAR
Agreement. Incentive Stock Options, by their terms, shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable, during the Participant’s lifetime, only by the Participant. No
right or interest of a Participant in any Option or SAR shall be liable for, or
subject to, any lien, obligation or liability of such Participant.

7.03 Employee Status. For purposes of determining the applicability of
Section 422 of the Code (relating to Incentive Stock Options), or in the event
that the terms of any Grant provide that it may be exercised only during
employment or within a specified period of time after termination of employment,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of continuous employment.



--------------------------------------------------------------------------------

Article VIII

METHOD OF EXERCISE

8.01 Exercise. Subject to the provisions of Articles VII and XII, an Option or
SAR may be exercised in whole at any time or in part from time to time at such
times and in compliance with the applicable Agreement and such other
requirements as the Committee shall determine; provided, however, that an SAR
that is related to an Option may be exercised only to the extent that the
related Option is exercisable and when the Fair Market Value exceeds the Option
Price of the related Option. An Option or SAR granted under this Plan may be
exercised with respect to any number of whole shares less than the full number
for which the Option or SAR could be exercised. Such partial exercise of an
Option or SAR shall not affect the right to exercise the Option or SAR from time
to time in accordance with this Plan with respect to remaining shares subject to
the Option or related SAR. The exercise of an Option shall result in the
termination of the SAR to the extent of the number of shares with respect to
which the Option is exercised.

8.02 Payment. Unless otherwise provided by the Agreement, payment of the Option
Price shall be made in cash. If the Agreement provides, payment of all or part
of the Option Price (and any applicable withholding taxes) may be made by
surrendering already owned shares of Common Stock to the Company or by the
Company withholding shares of Common Stock from the Participant upon exercise,
provided the shares surrendered or withheld have a Fair Market Value (determined
as of the day preceding the date of exercise) that is not less than such price
or part thereof and any such withholding taxes. In addition, the Committee may
establish such payment or other terms as it may deem to be appropriate and
consistent with these purposes.

8.03 Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR.
At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock. No fractional shares shall be delivered upon the exercise of an SAR but a
cash payment will be made in lieu thereof.

8.04 Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to shares subject to his Option or SAR until the date he exercises
such Option.

8.05 Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of the Participant and with the consent of the
Committee, the Company agrees to cooperate in a “cashless exercise” of the
Option. The cashless exercise shall be effected by the Participant delivering to
the Securities Broker instructions to exercise all or part of the Option,
including instructions to sell a sufficient number of shares of Common Stock to
cover the costs and expenses associated therewith. The Committee may permit a
Participant to elect to pay any applicable withholding taxes by requesting that
the Company withhold the number of shares of Common Stock equivalent at current
Fair Market Value to the withholding taxes due.



--------------------------------------------------------------------------------

8.06 Cashing Out of Option. The Committee may elect to cash out all or part of
the portion of any Option to be exercised by paying the optionee an amount, in
cash or Common Stock, equal to the excess of the Fair Market Value of the Common
Stock that is the subject of the portion of the Option to be exercised over the
Option Price times the number of shares of Common Stock subject to the portion
of the Option to be exercised on the effective date of such cash out.



--------------------------------------------------------------------------------

Article IX

COMMON STOCK AND RESTRICTED STOCK

9.01 Award. In accordance with the provisions of Article IV, the Committee will
designate the individuals to whom an Award of Common Stock and/or Restricted
Stock is to be made and will specify the number of shares of Common Stock
covered by such Award or Awards.

9.02 Vesting. In the case of Restricted Stock, on the date of the Award, the
Committee may prescribe that the Participant’s rights in the Restricted Stock
shall be forfeitable or otherwise restricted in any manner in the discretion of
the Committee for such period of time as is set forth in the Agreement. Subject
to the provisions of Article XII hereof, the Committee may award Common Stock to
a Participant which is not forfeitable and is free of any restrictions on
transferability.

9.03 Shareholder Rights. Prior to their forfeiture in accordance with the terms
of the Agreement and while the shares are Restricted Stock, a Participant will
have all rights of a shareholder with respect to Restricted Stock, including the
right to receive dividends and vote the shares; provided, however, that (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of Restricted Stock, (ii) the Company shall retain custody of the
certificates evidencing shares of Restricted Stock, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each award of Restricted Stock.



--------------------------------------------------------------------------------

Article X

PHANTOM STOCK

10.01 Award. Pursuant to this Plan or an Agreement establishing additional terms
and conditions, the Committee may designate employees to whom Awards of Phantom
Stock may be made and will specify the number of shares of Common Stock covered
by the Award.

10.02 Vesting. On the date of the Award, the Committee may prescribe that the
Participant’s right to receive payment for Phantom Stock shall be forfeitable or
otherwise restricted in any manner in the discretion of the Committee for such
period of time set forth in the Agreement.

10.03 Shareholder Rights. A Participant for whom Phantom Stock has been credited
generally shall have none of the rights of a shareholder with respect to such
Phantom Stock. However, a plan or Agreement for the use of Phantom Stock may
provide for the crediting of a Participant’s Phantom Stock account with cash or
stock dividends declared with respect to Common Stock represented by such
Phantom Stock.

10.04 Payment. At the Committee’s discretion, the amount payable to a
Participant for Phantom Stock credited to his account shall be made in cash,
Common Stock or a combination of cash and Common Stock.

10.05 Transferability of Phantom Stock. Phantom Stock may be transferable by a
Participant, but only to the extent specifically provided in the Agreement. No
right or interest of a Participant in any Phantom Stock shall be liable for, or
subject to, any lien, obligation or liability of such Participant.



--------------------------------------------------------------------------------

Article XI

ADJUSTMENT UPON CHANGE IN COMMON STOCK

Should the Company effect one or more (x) stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization; (y) spin-offs, spin-outs, split-ups, split-offs, or other such
distribution of assets to shareholders; or (z) direct or indirect assumptions
and/or conversions of outstanding Options due to an acquisition of the Company,
then the maximum number of shares as to which Grants and Awards may be issued
under this Plan shall be proportionately adjusted and the terms of any
outstanding Grants and Awards shall be adjusted as the Committee shall determine
to be equitably required, provided that the number of shares subject to any
Grant or Award shall always be a whole number, and any such adjustment of
outstanding Grants or Awards shall be made in compliance with Section 409A of
the Code. Any determination made under this Article XI by the Committee shall be
final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of shares or obligations of the
Company convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to any Grant or
Award.



--------------------------------------------------------------------------------

Article XII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Grant shall be exercisable, no Common Stock shall be issued, no certificates
for shares of Common Stock shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements)
and the rules of all domestic stock exchanges on which the Company’s shares may
be listed. The Company may rely on an opinion of its counsel as to such
compliance. Any share certificate issued to evidence Common Stock for which a
Grant is exercised or an Award is issued may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations. No Grant shall be exercisable, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.



--------------------------------------------------------------------------------

Article XIII

GENERAL PROVISIONS

13.01 Effect on Employment. Neither the adoption of this Plan, its operation,
nor any documents describing or referring to this Plan (or any part thereof)
shall confer upon any employee any right to continue in the employ of the
Company or a Subsidiary or in any way affect any right and power of the Company
or a Subsidiary to terminate the employment of any employee at any time with or
without assigning a reason therefor.

13.02 Unfunded Plan. The Plan, insofar as it provides for a Grant or an Award of
Phantom Stock, is not required to be funded, and the Company shall not be
required to segregate any assets that may at any time be represented by a Grant
or an Award of Phantom Stock under this Plan.

13.03 Change of Control. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change of Control:

(i) Unless otherwise provided by the Committee in an Agreement, any outstanding
Option, SAR or Phantom Stock which is not presently exercisable and vested as of
a Change of Control Date shall become fully exercisable and vested to the full
extent of the original Grant upon such Change of Control Date.

(ii) Unless otherwise provided by the Committee in an Agreement, the
restrictions applicable to any outstanding Restricted Stock shall lapse, and
such Restricted Stock shall become free of all restrictions and become fully
vested, nonforfeitable and transferable to the full extent of the original
Award. The Committee may also provide in an Agreement that a Participant may
elect, by written notice to the Company within 60 days after a Change of Control
Date, to receive, in exchange for shares that were Restricted Stock immediately
before the Change of Control Date, a cash payment equal to the Fair Market Value
of the shares surrendered on the last business day the Common Stock is traded on
the New York Stock Exchange prior to receipt by the Company of such written
notice.

(iii) The Committee may, in its complete discretion, cause the acceleration or
release of any and all restrictions or conditions related to a Grant or Award,
in such manner, in the case of officers and directors of the Company who are
subject to Section 16(b) of the Exchange Act, as to conform to the provisions of
Rule 16b-3.

13.04 Rules of Construction. Headings are given to the articles and sections of
this Plan solely for ease of reference and are not to be considered in
construing the terms and conditions of the Plan. The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

13.05 Rule 16b-3 Requirements. Notwithstanding any other provisions of the Plan,
the Committee may impose such conditions on any Grant or Award, and the Board
may amend the Plan in any such respects, as they may determine, on the advice of
counsel, are necessary or



--------------------------------------------------------------------------------

desirable to satisfy the provisions of Rule 16b-3. Any provision of the Plan to
the contrary notwithstanding, and except to the extent that the Committee
determines otherwise: (a) transactions by and with respect to officers and
directors of the Company who are subject to Section 16(b) of the Exchange Act
shall comply with any applicable conditions of Rule 16b-3; and (b) every
provision of the Plan shall be administered, interpreted and construed to carry
out the foregoing provisions of this sentence.

13.06 Amendment, Modification and Termination. At any time and from time to
time, the Board may terminate, amend or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Common
Stock is then listed or reported, by any regulatory body having jurisdiction
with respect thereto or under any other applicable laws, rules, or regulations.
No termination, amendment, or modification of the Plan, other than pursuant to
Section 13.05 herein, shall in any manner adversely affect any Grant or Award
theretofore issued under the Plan, without the written consent of the
Participant. The Committee may amend the terms of any Grant or Award theretofore
issued under this Plan, prospectively or retrospectively, but no such amendment
shall impair the rights of any Participant without the Participant’s written
consent except an amendment provided for or contemplated in the terms of the
Grant or Award, an amendment made to cause the Plan, or Grant or Award, to
qualify for the exemption provided by Rule 16b-3, or an amendment to make an
adjustment under Article XI. Except as provided in Article XI, the Option Price
of any outstanding Option may not be adjusted or amended, whether through
amendment, cancellation or replacement, unless such adjustment or amendment is
approved by the shareholders of the Company.

13.07 Governing Law. The validity, construction and effect of the Plan and any
actions taken or related to the Plan shall be determined in accordance with the
laws of the Commonwealth of Virginia and applicable federal law.

13.08 Successors and Assigns. All obligations of the Company under the Plan,
with respect to Grants and Awards issued hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. The Plan shall
be binding on all successors and permitted assigns of a Participant, including,
but not limited to, the estate of such Participant and the executor,
administrator or trustee of such estate, and the guardians or legal
representative of the Participant.

13.09 Effect on Prior Plan and Other Compensation Arrangements. The adoption of
this Plan shall have no effect on Grants and Awards made pursuant to the Prior
Plan and the Company’s other compensation arrangements. Nothing contained in
this Plan shall prevent the Company from adopting other or additional
compensation plans or arrangements for its officers, directors or employees.

13.10 Duration of Plan. No Grant or Award may be made under this Plan after
May 31, 2010.



--------------------------------------------------------------------------------

13.11 Effective Date. Options may be granted under this Plan, upon its adoption
by the Board, provided that no Option will be effective unless and until this
Plan is approved by the holders of a majority of the shares of the Company’s
outstanding voting stock present in person, or represented by proxy, and
entitled to vote at a duly held meeting of the shareholders. No Option granted
prior to the Effective Date may be exercised before the requisite shareholder
approval is obtained.